Exhibit 21.1 Subsidiaries of the Registrant Each of the following companies is a direct or indirect subsidiary of Lenco Mobile Inc.: Subsidiary Name Jurisdiction of Incorporation Lenco Media Inc. Nevada Lenco Multimedia Inc. Nevada Lenco International Ltd. British Virgin Islands Lenco Mobile USA Inc. Nevada Lenco Technology Group Ltd. British Virgin Islands Lenco Mobile Asia Pte Ltd. Singapore Lenco Mobile UK Ltd. United Kingdom Capital Supreme (Pty) Ltd., dba Multimedia Solutions South African Lenco Mobile Singapore Pte Ltd. Singapore Lenco Mobile Colombia SAS Colombia Soluciones de Buro Moviles SA de CV Mexico Following is an organizational chart that shows the organization of Lenco Mobile Inc. and its subsidiaries:
